Title: To Alexander Hamilton from Jedediah Huntington, 3 December 1790
From: Huntington, Jedediah
To: Hamilton, Alexander


New London [Connecticut] December 3, 1790. “… The Light, which has been usually kept in the Light House, cannot be maintained for a less Sum than 380 dollars Per Annum, allowing the Contractor any Thing for his Trouble and Risque it consumes in a year about 800 Gallons of the best strained Sperma Ceti Oil, which, delivered at the House, will cost at the common Price, 350 dollars. I have made experiments of several Oils of a cheaper Kind, but the Light they afford is too faint & the Trouble of finding it too great for the Purpose, they require the Wicks to be snufled almost incessantly.…”
